Citation Nr: 0316939	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-16 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 2002).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M.Cooper, Counsel
INTRODUCTION

The veteran had active service from January 1968 to January 
1970.  He died July [redacted], 1998; the appellant is his surviving 
spouse.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of VA 
RO, located in Portland, Oregon.  Notice of that decision was 
issued by the Seattle, Washington RO.  The Board remanded the 
case in November 2000 for further development, and the case 
was returned to the Board in July 2003.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran's death in July 1998 was caused by multi-
system organ failure, due to or as a consequence of 
nosocomial pneumonia, due to or as a consequence of 
cerebrovascular accident.  

3.  At the time of the veteran's death, service connection 
was in effect for non-Hodgkin's lymphoma, rated 100 percent 
disabling.  

4.  The conditions implicated in the veteran's death, 
including multi-system organ failure, nosocomial pneumonia 
and cerebrovascular accident were not manifested in service 
or within the first post service year following each of the 
veteran's periods of service.  

5.  The veteran's service-connected disability or treatment 
therefore, was not shown to have aided in or assisted in the 
production of death, nor was the veteran materially less 
capable of resisting the effects of the disease processes 
implicated in his death as a result thereof.  

6.  The evidence does not show that the veteran was in 
receipt of, or entitled to receive, compensation at the time 
of death for service-connected disability that was rated 
totally disabling on either a schedular or unemployability 
basis for a period of 10 years immediately preceding death, 
or that he was so rated for a period of not less than 5 years 
from the date of his discharge or other release from active 
duty.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2002).  

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326.  The VCAA and its implementing regulations provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record shows that VA has met its duty to assist the 
appellant in obtaining evidence necessary to substantiate her 
claims.  The claims file contains the veteran's medical 
records from service, VA, and private sources.  In addition, 
a VA medical opinion regarding the issues on appeal is of 
record.   The appellant has not reported the existence of any 
relevant evidence that is not associated with the claims 
file.  

The record also shows that the appellant has received the 
notice required by the new law and regulations.  The 
appellant and her representative have received rating 
decisions, statements of the case (SOCs), supplemental 
statements of the case (SSOCs).  These documents together 
relate the law and regulations that govern the appellant's 
claims.  These documents list the evidence considered and the 
reasons for the determinations made regarding those claims.  
In correspondence dated in March 2003 the appellant was 
specifically advised of the notice and duty to assist 
provisions of the VCAA.  In addition, the appellant and her 
representative were informed of what evidence was needed to 
substantiate her claims, and whether the appellant or the RO 
would be responsible for obtaining the evidence.  


II.  Factual Background

The veteran died July [redacted], 1998.  The death certificate shows 
that the immediate cause of death was multi-system organ 
failure, due to or as a consequence of nosocomial pneumonia 
of weeks duration due to or as a consequence of 
cerebrovascular accident of months duration.  
Immunosuppression and ventilator dependence were listed as 
other significant conditions contributing to death but not 
resulting in the immediate/underlying cause of death.  

In this regard, the Board notes that at the time of the 
veteran's death, service connection was in effect for B cell 
lymphoma (non-Hodgkin's lymphoma), rated 100 percent 
disabling.  This rating had been in effect since November 
1996.

Historically, it is noted that a November 1984 VA hospital 
record reflects a diagnosis of restrictive cardiomyopathy, 
initially diagnosed in 1982.  

In a February 1985 RO decision, service connection for a 
heart condition was denied.  It was noted that a review of 
his service medical records was negative for complaints or 
treatment for a heart disability.  

Private medical records note historically that the veteran 
was a heart transplant recipient in April 1986; however, 
specific records of the procedure are not included in the 
claims file.  Following the November 2000 Remand, the RO 
attempted to obtain such records; however, it was noted that 
they were unavailable.  

A May 1986 VA examination report notes that the veteran 
recently underwent cardiac transplant surgery.  Diagnoses 
included immunodeficiency and chemical hepatitis, secondary 
to medication.  

In November 1996, the veteran was diagnosed with MALT 
lymphoma of the B cell type.  Helicobacter-type (H. pylori) 
organisms were also identified on biopsies.  In a November 
1996 medical statement, the veteran's private physician noted 
that he had been on chronic immunosuppressives since his 
heart transplant in 1986.  The veteran was treated with 
antibiotic therapy and acid suppression therapy.  
Modification and evaluation of his immunosuppressive therapy 
was planned, as necessary.  

On VA Agent Orange examination in February 1997, the 
diagnoses included B cell lymphoma of the stomach, 
degenerative joint disease, and cardiomyopathy resulting in a 
heart transplant.  

A January 1997 medical record reflects that biopsies 
performed following an upper endoscopy showed with 
lymphocytic infiltrate consistent with persistent low grade 
B-cell lymphoma.  

On VA examination in October 1997, the diagnoses included 
non-Hodgkin's lymphoma involving the stomach; cardiac 
transplant in 1986, and symptoms of ongoing weakness and 
fatigue, related to above diagnoses.  

Private medical records from the Oregon Health Sciences 
University (OHSU) hospital were received.  Records dated in 
January 1998 reflect that the veteran's history of MALT 
lymphoma was attributed to H. pylori infection rather than 
immunosuppressant drugs.  It was noted that he was being 
considered for a cardiac transplant.  The examiner noted that 
his current cardiac problems could be a recurrence of his 
restrictive cardiomyopathy or development of a significant 
allograft vasculopathy.  

A February 1998 OHSU record noted that the veteran showed no 
evidence of infection or rejection of his heart.  

An April 1998 OHSU record noted that the veteran's 
immunosuppressants were decreased at the time of his 
treatment for MALT lymphoma; however, an October 1997 biopsy 
did not reflect rejection of the heart.  

OHSU records dated in May 1998 note that the veteran was seen 
for increased paroxysmal nocturnal dyspnea and shortness of 
breath.  A recurrence of his cardiomyopathy was noted.  It 
was noted that the veteran was treated appropriately with 
antibiotics and reduction of immunosuppression in response to 
his history of MALT lymphoma in 1996.  His lymphoma was 
considered resolved following a negative biopsy.  Diagnostic 
assessments included status post orthotopic heart transplant; 
significant graft dysfunction with restrictive physiology; 
restrictive cardiomyopathy; no evidence of rejection or 
infection.  In June 1998, the veteran underwent a second 
orthotopic heart transplant.  

The veteran's terminal hospital discharge summary dated in 
July 1998 noted a principal final diagnosis of heart failure.  
It was noted that the veteran was admitted to the hospital 
after reporting a chronic decline over the past year.  The 
veteran felt that his symptoms had progressed secondary the 
decreased dosage of immunosuppressive drugs due to his MALT 
lymphoma diagnosis in November 1997.  Following the redo 
cardiac transplant the veteran experienced a cerebrovascular 
accident.  He eventually developed nosocomial pneumonia which 
resulted in fatal multi-system organ failure.  

A July 1998 autopsy report noted a transplanted heart without 
signs of rejection.  No evidence of lymphoma was reported on 
examination of his gastrointestinal system.  

In an April 1999 VA medical opinion, the physician noted that 
records related to the claim had been reviewed.  It was noted 
that there was no evidence in the material presented to 
suggest that rejection was present in the veteran's first 
transplanted heart.  The doctor stated that she was unaware 
of any data suggesting that restrictive cardiomyopathy in a 
transplanted heart was a consequence of inadequate 
immunosuppression.  It was noted that the veteran was 
successfully treated with antibiotics for MALT lymphoma in 
1996, did not require further treatment, and had no evidence 
of lymphoma on biopsies prior to his repeat transplant in 
June 1998 or on autopsy in July 1998.  The doctor opined 
that, based on a careful review of the record provided, it is 
not likely that the veteran's cause of death was related to 
his MALT lymphoma or to its treatment.  


III.  Legal Analysis

A.  Service connection for the cause of the veteran's death

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2002).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312 (2002).  

In this case, the appellant has contended that service 
connection for the cause of the veteran's death is warranted.  
She maintains that there is a connection between changes made 
to the veteran's immunosuppressive therapy due to treatment 
of his service-connected B-cell lymphoma and the need for a 
second heart transplant.  

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for the cause of the 
veteran's death.  In this regard, the Board finds 
particularly probative the April 1999 VA medical opinion 
which concluded that it was not likely that the veteran's 
cause of death was related to his service-connected lymphoma 
or to its treatment.  While the appellant has argued that the 
modification of his immunosuppressive therapy contributed to 
his need for a second heart transplant, the medical evidence 
of record does not support such a conclusion.  In this 
regard, the Board notes that OHSU medical records preceding 
the veteran's second heart transplant procedure noted on 
several occasions that the veteran was most likely suffering 
from a recurrence of his prior restrictive cardiomyopathy.  
Rejection or infection of the transplanted heart was not 
found.  Moreover, most records noted that the veteran's MALT 
lymphoma had resolved as evidenced by negative biopsies.  
There is no indication in any of the records which even 
remotely suggests that the veteran's treatment for service 
connected lymphoma contributed to or caused the recurrence of 
his restrictive cardiomyopathy.  In fact, a May 1998 OHSU 
record notes that the veteran was treated "appropriately" 
with reduction of immunosuppressive medication and antibiotic 
therapy for his MALT lymphoma.  

In addition, the Board notes that while the veteran was 
service-connected for lymphoma with a 100 percent disability 
evaluation, the medical evidence of record reflects that his 
condition had resolved following treatment and as noted 
earlier, biopsies were entirely normal.  Moreover, the death 
certificate does not list lymphoma as an immediate or 
contributory cause of his death.  Finally, autopsy results 
did not report a recurrence of his service-connected 
lymphoma.  

As reflected in the terminal hospital records, additional 
private and VA medical records, and the certificate of death, 
the cause of the veteran's death was multi-system organ 
failure, due to or as a consequence of nosocomial pneumonia, 
due to or as a consequence of cerebrovascular accident, none 
of which are service connected.  Further, the veteran's 
service medical records reflect no findings, complaints, or 
treatment, for multi-system organ failure, including heart 
failure.  

Here we find that credible probative evidence fails to show 
that his service-connected disability or treatment for such 
in any way contributed substantially or materially to the 
disease processes implicated in the veteran's death, 
identified as multi-system organ failure.  There is no 
evidence which supports a conclusion that there was a causal 
connection between the veteran's death and his service-
connected disability.  Accordingly, service connection for 
the cause of the veteran's death is not warranted.  

The preponderance of the evidence is against the appellant's 
claim and thus, the evidence is not in equipoise so as to 
apply the benefit of the doubt rule.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2002).  


B.  38 U.S.C.A. § 1318

Section 1318 of title 38, United States Code, authorizes 
payment of DIC to a benefits-eligible surviving spouse in 
cases where a veteran's death was not service-connected, 
provided the veteran was in receipt of or entitled to receive 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  The statute was 
implemented at 38 C.F.R. § 3.22.  

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had never established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. 
§ 3.22(a) would permit a DIC award where it is determined 
that the veteran "hypothetically" would have been entitled 
to a total disability rating for the required period if he or 
she had applied for compensation during his or her lifetime.  

Effective January 21, 2000, VA amended 38 C.F.R. § 3.22 (the 
implementing regulation of 38 U.S.C.A. § 1318) to restrict 
the award of DIC benefits to cases where the veteran, during 
his lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by Section 1318, or would have established such 
right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16309-16317 (April 5, 
2002), effective May 6, 2002.  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), after reviewing its holding in NOVA I, the Federal 
Circuit acknowledged that VA had determined that the two 
statutes at issue should be interpreted in the same way and 
had amended 38 C.F.R. § 20.1106 to provide that claims under 
section 1311(a)(2), like claims under 1318, will be decided 
taking into regard prior determinations issued during the 
veteran's lifetime.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening-"hypothetical 
entitlement" claims.  

The result of the above is that "hypothetical entitlement" 
is no longer a viable basis for establishing benefits under 
either 38 U.S.C. §§ 1311(a)(2) or 1318.  So the only possible 
remaining ways of prevailing on this claim are:  (1) by 
meeting the statutory duration requirements for a total 
disability rating; or (2) by showing that such requirements 
would have been met but for CUE in a previous rating 
decision.  

In this case, the appellant does not claim entitlement to DIC 
under 38 U.S.C.A. § 1318 based on CUE in a prior VA decision 
and she does not claim entitlement to this benefit based on 
the submission of new or material evidence to reopen a 
previously final VA decision.  The appellant contends that 
she is entitled to DIC, but the evidence does not show that 
the veteran was continuously rated totally disabled due to 
his service-connected non-Hodgkin's lymphoma for a period of 
10 years or more at the time of his death.  Service 
connection with a 100 percent evaluation had only been in 
effect since 1996.  Hence, the appellant is not entitled to 
DIC under 38 U.S.C.A. § 1318 because the evidence does not 
establish entitlement to a continuous total rating for 
compensation purposes for 10 years before the veteran's 
death.  



ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

